Citation Nr: 1821166	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-11 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include degenerative joint and disc disease of the lumbar spine, including as secondary to the service-connected right and left knee chondromalacia patellae.

2.  Entitlement to service connection for a bilateral hip condition, to include as secondary to the service-connected right and left knee chondromalacia patellae.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1975 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Louis, Missouri, denying the claims currently on appeal.

In November 2012, the Veteran filed a Notice of Disagreement (NOD).  The RO furnished the Veteran a Statement of Case (SOC) was issued in February 2014.  The Veteran filed a Substantive Appeal (VA Form 9) in April 2014.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in St. Louis, Missouri in April 2017.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.


FINDINGS OF FACT

1.  The evidence of record is in relative equipoise as to whether the Veteran's lumbar spine disorder, to include degenerative joint and disc disease of the lumbar spine, was caused by the service-connected right and left knee chondromalacia patellae.

2.  A diagnosis of a hip disorder is not demonstrated by the evidence of record.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a lumbar spine disorder, to include degenerative joint and disc disease of the lumbar spine, as proximately due to or the result of a service connected condition are met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102. 3.303, 3.310 (2017).

2.  The criteria for the establishment of service connection for a bilateral hip disorder are not met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (2012); 38 C.F.R. §§ 3.102. 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).

Generally, to establish entitlement to VA disability compensation, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including arthritis, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by a showing of evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C. § 1113 (b); 38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.310; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).



Factual Background and Analysis

A review of the service treatment records (STRs) reveal no complaint of or treatment for either hip.  In April 1976, the Veteran received treatment for complaints of a 3-week history of back pain secondary to injury from lifting weights.  Physical examination indicated an assessment of muscle strain versus nerve involvement.  In May 1976, the Veteran presented with complaints of back pain for two days secondary to re-injury while lifting boxes; the assessment was of muscle sprain.  Subsequently dated STRs revealed no further complaints, clinical findings, diagnoses, or treatment pertaining to a disorder associated with the back.  Upon examination in September 1978, for the purpose of separation, and in April 1989, for the purpose enlistment in the reserves, no pertinent complaint or finding of a disorder associated with the back was indicated.  Clinical evaluation was performed in August 1978 and in April 1989, which resulted in no abnormality of the spine.

Private treatment records dated in September 2010 show a diagnosis of disc degeneration from an x-ray which showed joint degeneration.  See September 2010 Private Treatment Records.  In June 2011, the Veteran presented for chiropractic treatment with subjective complaints of intense lower back pain and stiffness, as well as intense knee pain both knees which radiated up to the hips and lower back.  See June 2011 Initial Case Report, prepared by A.M.H., D.C.  The private provider stated that the Veteran was seeking a chiropractic opinion on lower back pain based on the degenerative condition of both knees.  Id.  The private provider commented that the Veteran's back pain is complicated by the knee pain, which appears to prohibit the Veteran from walking with a proper gait, and adds strain to the muscles and joints in the lower back and pelvis; noting that the x-ray study indicates diffuse and general wear and tear throughout all levels of the lumbar spine, and is not consistent with direct injury to the spine.  Id.

In an August 2011 statement, the Veteran's friend related that she has known the Veteran for fourteen years; and, during that time, the Veteran has suffered from knee and back problems.

VA conducted an examination of the Veteran in May 2012.  At that time, the Veteran related that he developed back pain about eight years previously and had not sustained any trauma.  See May 2012 VA examination.  Also, the Veteran explained to the examiner that his claims for the back and hips are due abnormal gait and stress imposed by the pain in his knees, noting that he has a statement from his chiropractor to that affect.  Following a review of the record, including the STRs and chiropractor's statement, and physical examination, including x-rays of the lumbar spine and both hips, the examiner diagnosed the Veteran has having degenerative changes at discs L5-S1 and spondylosis of multiple lumbar vertebral bodies, as shown by x-rays; and a normal bilateral hip examination as shown by x-rays.  See April 2014 VA Treatment Records (showing "signs of back pain related to degenerative joint disease").  The examiner opined that it is less likely than not the Veteran's pain in his back and hips is proximately due to or the result of his service-connected knee conditions.  The examiner explained that the Veteran walked with no real limp favoring either leg (noting that both legs were examined without knee braces), and that the Veteran spent equal time on both feet during the stance phase.  Also, the examiner noted that the Veteran may have somewhat shortened strides due to decreased flexion of the supporting lower extremity during push-off, but there really did not appear to be any significant biomechanical stress upon the back or hips during gait.  According to the VA examiner, the Veteran's service-connected knees have had repeatedly normal x-rays; and his lumbar x-rays findings of spondylosis and degenerative disc disease are more likely than not due to age, obesity, past history of medium level employment (cook) for many years, and less likely due gait abnormality, all things considered.  The examiner commented that the Veteran's hip pain is very likely due to his back, and less likely due to his knees (gait).

In June 2012, the VA examiner expressed the opinion that the Veteran diagnosis regarding his back (degenerative disc disease of the lumbar spine) is less likely than not related to the scapula strains from lifting in service, incurred and treated in military service.  The examiner explained that there would be no nexus created by that (scapula strains), causing low back pain for the past 8 years.

VA medical records, dated between May 2012 and March 2017, indicate that in June 2014, the Veteran complained of sharp back pain which radiated to his hips and down to his legs to his knee.  The Veteran related that his pain was ongoing for ten years and felt that his knees were contributing to his back pain.  When the Veteran was seen in July 2014 for back pain, he stated he felt his increase in back pain might be related to tossing and turning in his sleep.  In November 2016, the Veteran related that he had trouble with both hips and knees, and that he had pain in the bilateral hips and lumbosacral spine.

At the Board Hearing, the Veteran testified to the effect that he had no low back condition in service.  See Transcript of April 2017 Board Hearing at 3.  He related that his entire back problem is a result of his knees, and was told he had arthritis in his hips and low back.  The Veteran related that his hips, knees, and low back all started about the same time in 1999.  The Veteran stated he was told in service that the knees would affect his hips and back; and that his chiropractor told him his back is connected to his knees and wrote a statement to that effect after learning of the Veteran's history.

Considering first the lumbar spine claim, the record evidence shows that the Veteran has a current diagnosis of degenerative joint and disc disease of the lumbar spine (variously diagnosed as osteoarthritis, degenerative joint and disc changes and spondylosis of multiple lumbar vertebral bodies) as shown by private and VA medical reports, including x-ray examination, dated between May 2012 and March 2017.

The STRs show that while the Veteran did receive treatment for complaints for back pain and scapula strains from lifting in 1976, the remainder of the STRs revealed no further complaint or treatment of any back ailment, and the August 1978 separation examination yielded normal findings for the spine, as did the reserves examination in April 1989.  Moreover, the Veteran does not allege, nor does the record show that he developed a chronic a lumbar spine disorder, to include degenerative joint and disc disease of lumbar spine, during service or within the first post-service year.  Rather, the Veteran contends that his degenerative joint and disc disease of lumbar spine is secondary to his service-connected right and left knee chondromalacia patellae.

In this regard, the Veteran's contentions that his service-connected right and knee chondromalacia patellae can be attributed to his lumbar spine disorder is supported by the medical opinion expressed in the June 2011 private report, and is opposed by the medical opinion provided in the May 2012 VA report.  On balance, the Veteran's medical records, including his medical history, as a whole lends support, in effect, to both the foregoing opinions.  Accordingly, resolving all reasonable doubt in the Veteran's favor, service connection for a lumbar spine disorder, to include degenerative joint and disc disease of the lumbar spine (variously diagnosed as osteoarthritis, degenerative joint and disc changes and spondylosis of multiple lumbar vertebral bodies), as secondary to the service-connected right and left knee chondromalacia patellae, is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The appeal is granted.

Turning next to the bilateral hip claim, and at the outset, the Veteran does not contend, nor does the record show that he complained of or received treatment for a disorder associated with the right or left hip in service.  Rather, the Veteran maintains, in essence, that his bilateral hip pain can be attributed to his service-connected right and left knee conditions.

Contrary to the Veteran's contentions, the medical records dated following service disclose no evidence pertaining to a diagnosis of any hip disorder.  In particular, VA x-rays taken in May 2012 concluded with an impression of a normal bilateral hip examination, without any evidence of bony or joint abnormalities being shown on x-ray study.  Indeed, the post service treatment records (both private and VA) repeatedly reflect the Veteran's subjective complaints of and treatment for bilateral hip pain, but they identify no underlying diagnosis of any condition or disorder specific to either hip.

Although the Veteran has presented his lay assertion alleging that he now has arthritis of the hips, there is simply no competent evidence of record which supports his assertion.  The record evidence does not reflect, and the Veteran has not supplied, sufficient medical evidence establishing any diagnosed right or left hip disorder.  Such evidence would be required to support this claim.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of proof of a presently existing disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, without a diagnosis of a right or left hip disorder, the Veteran does not have a current disability that can be related to a disease or injury of service origin.  Id.  While the Veteran is competent to relate the level of pain to his hips, he is unable to diagnose a right or left hip disorder, including arthritis, which requires more than lay analysis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom.  Sanchez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Hence, service connection for a bilateral hip disorder is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis of that disorder.  38 C.F.R. § 3.303; see Gilpin and Brammer, both supra.

In reaching this determination, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against a finding of service connection for a bilateral hip disorder, that doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The appeal is denied.




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a lumbar spine disorder, to include degenerative joint and disc disease of the lumbar spine, as secondary to the service-connected right and left knee chondromalacia patellae, is granted.

Entitlement to service connection for a bilateral hip disorder is denied.




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


